Citation Nr: 0810652	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-19 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1942 until October 
1945, and from May 1946 until January 1947.  


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Huntington, West Virginia.  The Board notes that the 
veteran's claims folder was subsequently transferred to the 
Louisville, Kentucky RO.

In addition, a motion to advance this case on the Board's 
docket was received and granted by the Board in March 2008, 
for good cause.


FINDING OF FACT

Competent clinical evidence of record establishes that, 
throughout the rating period on appeal, the veteran's PTSD 
has been manifested by complaints of panic attacks, 
depressive mood, and sleep impairment, with Global Assessment 
of Functioning (GAF) scores indicating no more than moderate 
impairment.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.129, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

In this case, the veteran is appealing the initial rating 
assignment as to his PTSD.  In this regard, because the 
September 2003 rating decision granted the veteran's claim of 
entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the initial rating assigned in the September 2003 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  Dingess/Hartman, 
19 Vet. App. at 493.  As a consequence, VA is only required 
to advise the veteran of what is necessary to obtain the 
maximum benefit allowed by the evidence and the law.  This 
has been accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code for rating the PTSD at issue (38 
C.F.R. § 4.130, DC 9411), and included a description of the 
rating formulas for all possible schedular ratings under this 
diagnostic code.  The appellant was thus informed of what was 
needed not only to achieve the next-higher schedular rating, 
but also to obtain all schedular ratings above the 30 percent 
evaluation that the RO had assigned.  Therefore, the Board 
finds that the appellant has been informed of what was 
necessary to achieve a higher rating for the service-
connected disability at issue.

Duty to Assist 

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records and reports of VA post-service examinations.  
Additionally, the veteran's statements in support of his 
appeal are affiliated with the claims folder and the veteran 
was afforded a VA examination.   The Board, after careful 
review of the veteran's statements, service records, and 
medical records, has found nothing to suggest that there is 
any outstanding evidence with respect to the veteran's claim.  

Legal Criteria and Analysis 

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to 
specific disabiities.  The ratings are established through 
application of the criteria presented in the VA's Schedule 
for Rating Disabilities, wherein separate Diagnostic Codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2007).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating is assigned.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining should be resolved in favor of the 
veteran.  38 C.F.R. § 3.102 (2007).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Where the appeal arises from the initial assignment of a 
disability rating, as in this case, the severity of the 
disability at issue is to be considered during the entire 
time period from the initial assignment of the disability 
rating to the present.  See Fenderson v. West, 12 Vet. App 
119 (1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

The veteran was granted service connection for PTSD in the 
September 2003 rating decision on appeal, and assigned an 
evaluation of 30 percent under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under this Code, an evaluation at 30 percent is 
warranted where the veteran suffers from occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  An evaluation at the next 
highest rating level, 50 percent, is appropriate where the 
veteran suffers from occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

The veteran was afforded VA examinations in May 2003 and 
April 2005, and has submitted statements from his clinical 
therapist, dated in January 2003 and March 2006.  The May 
2003 VA examiner diagnosed the veteran with PTSD and major 
depressive disorder.  The examination report indicates that 
the veteran's psychiatric disorders were characterized by 
little interest in pleasure, feeling down, depressed, or 
hopeless nearly every day of the last two weeks.  The veteran 
described suffering from nightmares and flashbacks.  It was 
reported that the veteran complained of sleep disturbance and 
fatigue more than half the days, as well as a poor appetite 
and feeling bad about himself nearly every day.  The veteran 
reported difficulty concentrating and psychomotor retardation 
more than half the days of the past two weeks.  His affect 
was anxious, but there were no indications of thought 
disturbances, delusions, hallucinations, or homicidal 
ideations.  The veteran's manner was cooperative, but at 
times outbursts of irritation were exhibited.  He was neatly 
dressed, with good hygiene and grooming.  While the veteran 
denied active suicidal ideations, he reported thoughts that 
he would be better off dead and other passive suicidal 
ideations.  The veteran reported having difficulty coming to 
terms with his physical limitations and sometimes despaired 
that he was no longer able to live as a 'man.'  Additionally, 
a GAF score of 60 was assigned.  

In April 2005, the veteran was assessed by another VA 
examiner.  The veteran reported that he relied on his wife 
for primary social support, had no close friends, and tended 
to isolate himself from other family members.  He withdrew 
from social relationships and primarily engaged in solitary 
leisure activities.  The veteran did not exhibit any 
impairment of his thought processes, and did not report 
delusions, hallucinations, or suicidal or homicidal 
ideations.  He was oriented to person, place, and time, and 
there was no indication of memory loss or cognitive 
impairment.  His sleep appeared to have improved over the 
last two years.  However, the veteran reported he experienced 
increased panic attacks within the same period.  While 
previous panic attacks seemed to have been associated with 
PTSD, the examiner reported that at the time of the 
examination the veteran suffered from Panic Disorder.  The 
veteran was persistently concerned that another attack would 
come and that he would die from a heart attack, connected 
with his panic attacks.  The examiner also noted a current 
GAF score of 60.  

The Board also recognizes that the veteran's clinical 
therapist, K.T., submitted letters in support of the 
veteran's clam.  In January 2003, she reported that the 
veteran and his wife had been engaging in scheduled therapy 
sessions in order to better understand the veteran's 
behavior.  In addition, the 9/11 attacks had brought back 
painful memories for the veteran, and he had had a major 
upset.  In March 2006, she reported that, prior to 9/11, the 
veteran had been a highly functional person who engaged in a 
very satisfying semi-retired life.  Following 9/11, however, 
the veteran's PTSD problems escalated and he began to decline 
mentally and physically.  She reported that the veteran 
continues to experience PTSD nightmares and flashbacks, and 
is incapable of independent living.  

Based on the foregoing, an initial rating in excess of 30 
percent for the veteran's PTSD under Diagnostic Code 9411 is 
not warranted at any time during the rating period on appeal.  
The record does not contain any evidence of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; or impaired 
abstract thinking.  At both of the veteran's VA examinations, 
his orientation was within normal limits, with appropriate 
appearance, hygiene, behavior, and affect.  Speech and 
communication were within normal limits, and no delusions or 
hallucination were observed.  In addition, the veteran's 
thought processes were appropriate and both his judgment and 
his memory were within normal limits.  Additionally, active 
suicidal or homicidal ideations were absent.  The Board 
recognizes that the veteran reports an increase in the amount 
of panic attacks he suffers.  However, the Board finds that, 
on the whole, the veteran's symptoms more accurately reflect 
an evaluation of 30 percent.  

Additionally, the veteran was assigned a Global Assessment of 
Functioning (GAF) score of 60 on examination in May 2003 and 
April 2005.  GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  According to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM-IV), a GAF score of 81 to 90 reflects 
absent or minimal symptoms (e.g., mild anxiety before an 
exam), good functioning in all areas, interested and involved 
in a wide range of activities, socially effective, generally 
satisfied with life, no more than everyday problems or 
concerns (e.g., an occasional argument with family members). 
A GAF score of 71 to 80 indicates the examinee has, if at 
all, symptoms that are transient or expectable reactions to 
psychosocial stressors but no more than slight impairment in 
social, occupational or school functioning.  A GAF score of 
61 to 70 indicates the examinee has some mild symptoms or 
some difficulty in social, occupational, or school 
functioning, but generally functions pretty well with some 
meaningful interpersonal relationships.  A GAF score of 51 to 
60 indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
See Quick Reference to the Diagnostic Criteria from DSM-IV, 
46-47 (1994).

The VA examiners determined that the veteran is moderately 
impaired due to PTSD, with a GAF score of 60.  The Board 
acknowledges that a GAF score is probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  However, the Board recognizes that the 
objective clinical findings are nevertheless more probative 
in making this important determination, as these findings 
more accurately portray the relevant symptoms of the 
veteran's PTSD.  See 38 C.F.R. §§ 4.2, 4.6.  There is no 
justification for increasing the rating for the veteran's 
PTSD on the basis of his GAF scores or objective clinical 
findings; they are commensurate with no more than his current 
rating.  

Therefore, the veteran's currently assigned a 30 percent 
rating for his PTSD is appropriate and there is no basis for 
a higher evaluation.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt is given to the claimant.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).  After careful consideration, the 
Board finds that the preponderance of the evidence in this 
case falls against the claimant, making the benefit of the 
doubt rule inapplicable.  

Finally, the evidence does not reflect that the veteran's 
PTSD has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

An initial rating in excess of 30 percent for post-traumatic 
stress disorder is denied. 





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


